DETAILED ACTION

Status of Application, Amendments and/or Claims
The preliminary amendment of 3/13/20 has been entered in full. Claims 1, 3, 5, 6, 9-20, 26-34, 37, 39-41, 43, 44, 48-50, 52 and 57-60 are canceled. Claims 2, 4, 7, 8, 21-25, 35, 36, 38, 42, 45, 47, 51 and 53-56 are amended. Claims 2, 4, 7, 8, 21-25, 35, 36, 38, 42, 45, 47, 51 and 53-56 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 7 and 8, drawn to a method of treating a subject having a disease associated with B-cell maturation antigen (BCMA) expression by administering to the subject an effective amount of a cell that comprises a nucleic acid encoding a chimeric antigen receptor (CAR) molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, in combination with a gamma secretase inhibitor (GSI) that has one or more properties selected from (i)-(xiii), and wherein the GSI is a small organic molecule.

Group II, claim 21, drawn to a method of treating a subject having a disease associated with BCMA expression by administering to the subject an effective amount of a cell that comprises a nucleic acid encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, in combination with a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is an antibody that reduces expression or function of GS.

Group III, claims 22 and 23, drawn to a method of treating a subject having a disease associated with BCMA expression by administering to the subject an effective amount of a cell that comprises a nucleic acid encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, in combination with a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is a gene editing system targeted to a site within a gene encoding a subunit of GS.

Group IV, claims 24 and 25, drawn to a method of treating a subject having a disease associated with BCMA expression by administering to the subject an effective amount of a cell that comprises a nucleic acid encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, in combination with a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is an RNA interference agent.



Group VI, drawn to a composition comprising a cell encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, and a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is an antibody that reduces expression or function of GS.

Group VII, drawn to a composition comprising a cell encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, and a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is a gene editing system target to a site within a gene encoding a subunit of GS, or a nucleic acid encoding a component of the gene editing system.

Group VIII, drawn to a composition comprising a cell encoding a CAR molecule that binds BCMA, wherein the CAR comprises an anti-BCMA binding domain, a transmembrane domain, and an intracellular signaling domain, and a GSI that has one or more properties selected from (i)-(xiii), and wherein the GSI is an agent mediating RNA interference.

Note:	Claims 2, 4, 35, 36, 38, 42, 45, 47, 51 and 53-56 are linking claims that link Groups I-IV, and claim 56 is a linking claim that links Groups V-VIII. According to Office practice, the linking claims are not included in the inventions listed above, but will be examined together with the elected invention (see below)

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention would comprise the first recited use of a product (Group I) and the product per se (Group V). The technical feature linking Groups I and V 
Groups II-IV and VI-VIII do not share the same or corresponding technical feature with the main invention (Group I) because each group is drawn to a method of different category of product (Groups VI-VIII) or method of use thereof (Groups II-IV). The small organic molecule of Group I and V, the antibody of Group II and VI, the gene editing system of Group III and VII and the agent that mediates RNA interference of Group IV and VIII are each different categories of products that have different molecule structures. Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

Linking Claims
Claims 2, 4, 35, 36, 38, 42, 45, 47, 51 and 53-56 link(s) Groups I-IV, and claim 56 is a linking claim that links Groups V-VIII. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
The following elections of species are also required.


(a) If Group I or V is elected, this election of species must be made, as these groups contain claims directed to more than one species of GSI that is a small organic molecule of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: LY-450139, PF-5212362, BMS-708163, MK-0752, ELN-318463, BMS-299897, LY-411575, DAPT, BMS-906024, PF-3084014, RO4929097, or LY3039478.
Currently, the following claim(s) are generic: 2, 4, 21-25, 35, 36, 38, 42, 45, 47, 51 and 53-56.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each GSI that is a small organic molecule is a molecule with a different structure. Lack of unity is shown because these GSIs lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each GSI was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.
(b) If Group II or VI is elected, this election of species must be made, as these groups contain claims directed to more than one species of GSI that is an antibody of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: anti-presenilin antibody, anti-nicastrin antibody, anti-APH-1 antibody or anti-PEN-2 antibody. 
Currently, the following claim(s) are generic: 2, 4, 7, 8, 22-25, 35, 36, 38, 42, 45, 47, 51 and 53-56.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each GSI that is an antibody is a molecule with a different structure. Lack of unity is shown because these GSIs lack a common utility which is based upon a common structural feature which has .
(c) If Group III or VII is elected, this election of species must be made, as these groups contain claims directed to more than one species of GSI that is a gene editing system or nucleic acid encoding such of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: CRISPR/Cas9 system, zinc finger nuclease system, TALEN system, or a meganuclease system.
Currently, the following claim(s) are generic: 2, 4, 7, 8, 21, 24, 25, 35, 36, 38, 42, 45, 47, 51 and 53-56.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each GSI that is a gene editing system or nucleic acid encoding such is a group of molecules with a different structure. Lack of unity is shown because these GSIs lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each GSI was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.
(d) If Group IV or VIII is elected, this election of species must be made, as these groups contain claims directed to more than one species of GSI that is agent that mediates RNA interference of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: siRNA specific for a gene encoding presenilin, shRNA specific for a gene encoding presenilin, siRNA specific for a gene encoding nicastrin, shRNA specific for a gene encoding nicastrin, siRNA specific for a gene encoding APH-1, shRNA specific for a gene encoding APH-1, siRNA specific for a gene encoding PEN-2 or an shRNA specific for a gene encoding PEN-2.
.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each GSI that is an agent that mediates RNA interference is a molecule with a different structure. Lack of unity is shown because these GSIs lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each GSI was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) This application contains claims directed to more than one species of anti-BCMA CAR of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: BCMA-1 through BCMA-15 (see Table 2 of the specification), or BCMA-3NP or BCMA-4P (see Table 3).
Currently, the following claim(s) are generic: 2, 7, 8, 21-25, 45, 47, 51 and 53-56
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each anti-BCMA CAR is a molecule with a different structure. Lack of unity is shown because these inhibitors lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, anti-BCMA CARs were known in the prior art, as evidenced by the teachings of WO 2017/019496 set forth above. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(3) This application contains claims directed to more than one species of disease of the generic invention. These species are deemed to lack unity of invention because 
The species are as follows: B-cell acute lymphoid leukemia (BALL), T-cell ALL (TALL), chronic myelogenous leukemia (CLL), chronic lymphocytic leukemia (CLL), B cell prolymphocytic leukemia, blastic plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B cell lymphoma, follicular lymphoma, hairy cell leukemia, small cell-follicular lymphoma, large cell-follicular lymphoma, mucosa associated lymphoid tissue (MALT) lymphoma, mantle cell lymphoma, marginal zone lymphoma, multiple myeloma, myelodysplasia/myelodysplastic syndrome, non-Hodgkin’s lymphoma, plasmablastic lymphoma, plasmacytoid dendritic cell neoplasm, Waldenstrom macroglobulinemia, smoldering multiple myeloma, indolent myeloma) monoclonal gammapathy of undetermined significance (MGUS), plasma cell dyscrasia, solitary myeloma, solitary plasmacytoma, extramedullary plasmacytoma, multiple plasmacytoma, systemic amyloid light chain amyloidosis, POEMS syndrome, prostate cancer, pancreatic cancer, or lung cancer.
Currently, the following claim(s) are generic: 2, 4, 7, 8, 21-25, 35, 36, 38, 42, 45, 51 and 53-56.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each disease has a different set of symptoms, diagnosis, molecular changes in the affected tissue and course. Lack of unity is shown because these disorders lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each disease was known in the prior art, and therefore the species do not share a special technical feature, as they do not share a contribution over the prior art.

(4) This application contains claims directed to more than one species of third therapeutic agent or procedure of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	

Currently, the following claim(s) are generic: 2, 4, 7, 8, 21-25, 35, 36, 38, 42, 45, 51 and 53.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each third therapeutic agent or procedure is a molecule with a different structure, or a procedure with different method steps. Lack of unity is shown because these inhibitors lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each third therapeutic agent or procedure was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.


Applicants are required, in reply to this action, to elect a single species of (1) GSI (selected either from group (a), (b), (c) or (d) depending on the elected Group), (2) anti-BCMA CAR, (3) disorder and (4) third therapeutic agent or procedure, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646